DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on p. 6, line 9 of paragraph [0028], "undesirable" should read "undesirably".  
Appropriate correction is required.

Claim Objections
Claims 11 and 16 are objected to because of the following informalities: 
in line 1 of claim 11, "comprising implantable medical device” should read “comprising an implantable medical device"
in line 2 of claim 16, "comprise" should read "comprises"
in line 4 of claim 16, "these" should read "the
in line 1 of claim 18, "comprising implantable medical device" should read "comprising an implantable medical device
in line 5 of claim 18, the comma should be removed so that "using the anode plate, and the cathode plate" will read "using the anode plate and the cathode plate".  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kwon et al. (US 2014/0050958 A1).
Regarding claim 1, Kwon teaches an assembly ("electrode assembly 1", [0067], fig. 5) comprising: 
a first anode plate (negative electrode 20) comprising a first anode current collector (negative electrode collector 21) and a first active material on the first anode current collector (negative electrode active material 22); a second anode plate 20 comprising a second anode current collector 21 and a second active material on the second anode current collector 22; and a cathode plate (positive electrode 30) between the first anode plate and the second anode plate, wherein the cathode plate 30 comprises a cathode current collector (positive electrode collector 31), ("electrode collectors of the negative and positive electrodes of the unit cells are coated with electrode active materials… in each electrode unit, electrode collectors 21 and 31 of negative and positive electrodes 20 and 30 have the same size. The 

    PNG
    media_image1.png
    414
    721
    media_image1.png
    Greyscale

the cathode current collector having an exposed portion (the section of the cathode plate, including the cathode current collector therein, which is uncovered by the top section of electrodes, i.e. exposed, circled in modified fig. 5; see also a similar portion in figs. 6 and 7. Additionally, the cathode current collector may have an edge portion uncoated, i.e. exposed, by the active material; “edge regions thereof may not be coated with negative and positive electrode active materials”, [0056]),

Regarding claim 2, Kwon teaches the assembly of claim 1, wherein the exposed portion is a base of a tab of the cathode current collector ("The negative and positive electrode tabs may be attached to various positions. For example, the negative and positive electrode tabs may be attached to the same sides of electrode units and superimposed on one another according to polarities thereof. For example, as shown in FIGS. 18 to 25, electrode tabs 25 and 35 may protrude from a side of each of electrode assemblies 1", [0104]; fig. 22 shows one positive tab and one negative tab extending from the portion of the middle section exposed by the top section, such the exposed portion is the base of a positive/cathodic electrode tab).
Regarding claim 3, Kwon teaches the assembly of claim 1, wherein the first nearest perimeter is equidistant from the exposed portion of the cathode current collector (the edge of the first anode including its active material coating on a side bordering the exposed portion, i.e. a first nearest 
Regarding claim 4, Kwon teaches the assembly of claim 1, wherein the first nearest perimeter is symmetrically curved (the edge of the first anode including its active material coating on a side bordering the exposed portion, i.e. a first nearest perimeter, is curved at a corner of the electrode stack, and the curve is symmetrical with respect to a line bisecting the angle formed by the two sides of the stack adjacent to that corner, fig. 19).  
Regarding claim 5, Kwon teaches the assembly of claim 1, wherein the first nearest perimeter is substantially linear (the edge of the first anode including its active material coating on a side bordering the exposed portion, i.e. a first nearest perimeter, is linear, fig. 18).  
Regarding claim 6, Kwon teaches the assembly of claim 1, wherein a first distance between the first nearest perimeter and the exposed portion is at least about 0.6 mm ("the width or length of a relatively small electrode unit may be 20% to 95%, or 30% to 90% of the width or length of a relatively large electrode unit", [0051], which corresponds to the distance of 5% to 80%, or 10% to 70% of the width or length of a relatively large electrode unit being the distance between the edge of the first anode including its active material coating on a side bordering the exposed portion, i.e. a first nearest perimeter, and the edge of the exposed portion on the exterior side of the battery, figs. 5 and 18; a battery typical of the applications listed in [0034] is usually sized on the order of centimeters or larger and so 10-80% will be on the order of millimeters or larger, and this range of 1 mm or greater falls completely within the claimed range of 0.6 mm or greater).  
Regarding claim 7, Kwon teaches the assembly of claim 1 , wherein the cathode plate 30 comprises a first cathode plate (modified fig. 5 above shows the first cathode corresponding to the topmost positive electrode of the middle section, the same cathode plate of claim 1), and the exposed portion comprises a first exposed portion (first exposed portion, circled in modified fig. 5, is the section 
and the assembly further comprises: a third anode plate 20, the third anode plate comprising a third anode current collector 21 and a third active material 22 on the third anode current collector 21 and a second cathode plate 30 between the second anode plate and the third anode plate, wherein the second cathode plate 30 comprises a second cathode current collector 31 ("electrode collectors of the negative and positive electrodes of the unit cells are coated with electrode active materials… in each electrode unit, electrode collectors 21 and 31 of negative and positive electrodes 20 and 30 have the same size. The entire surfaces of the negative and positive electrode 21 and 31 may be coated with negative and positive electrode active materials 21 and 31 [correction: active materials 22 and 32]", [0056], fig. 5; modified fig. 5 shows a stack of alternating positive and negative electrodes with a top section of smallest electrodes, a middle section of mid-sized electrodes, and a bottom section of largest electrodes, such that the third anode plate corresponds to the second-to-the-top negative electrode in the bottom section, and the second cathode corresponds to the topmost positive electrode in the bottom section and is between the second anode plate and the third anode plate. The examiner notes that while the second cathode plate is not directly between the second and third anode plates, this is not required by the claims.)
the second cathode current collector having a second exposed portion (the section of the second cathode plate, including the cathode current collector therein, which is uncovered by the middle section of electrodes, i.e. exposed, circled in modified fig. 5; see also a similar portion in figs. 6 and 7. Additionally, the cathode current collector may have an edge portion uncoated, i.e. exposed, by the active material; “edge regions thereof may not be coated with negative and positive electrode active materials”, [0056])

Regarding claim 8, Kwon teaches the assembly of claim 7, wherein a first nearest perimeter of the first active material (the edge of the first anode including the first active material coating thereon) is a first distance from the first exposed portion of the first cathode current collector (specifically the outermost (left) edge of the first exposed portion), a second nearest perimeter of the second active material (the edge of the second anode including the second active material coating thereon) is a second distance from the second exposed portion of the second cathode current collector (specifically the outermost (left) edge of the second exposed portion), and the first distance and the second distance are substantially the same (the distances are indicated by the double-pointed arrows in modified fig. 19 of Kwon below and appear substantially the same).  

    PNG
    media_image2.png
    356
    529
    media_image2.png
    Greyscale

Regarding claim 10, Kwon teaches the assembly of claim 7, wherein the first exposed portion is a first base of a first tab of the first cathode current collector, and the second exposed portion is a second base of a second tab of the second cathode current collector ("The negative and positive electrode tabs may be attached to various positions. For example, the negative and positive electrode tabs may be attached to the same sides of electrode units and superimposed on one another according to polarities thereof. For example, as shown in FIGS. 18 to 25, electrode tabs 25 and 35 may protrude from a side of each of electrode assemblies 1", [0104]; fig. 22 shows a first positive/cathodic tab extending from the portion of the middle section exposed by the top section, such that this first exposed portion is the first base of the first positive/cathodic electrode tab, and fig. 22 also shows a second positive/cathodic tab extending from the portion of the bottom section exposed by the middle section, such that this section exposed portion is the second base of the second positive/cathodic tab).

Claim(s) 12-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Beauvais et al. (US 2019/0131591 A1).
Regarding claim 12, Beauvais teaches an assembly ("cell stack 300", [0092], figs. 7A, 7B, and 8) comprising: 

and a cathode plate (cathode 760) comprising a cathode current collector (cathode current collector 880) and second active material (cathode foils 870), (“Each cathode 760 further comprises a pair of cathode foils 870 pressed together against the opposite sides of a cathode current collector 880”, [0095], “Each of cathode foils 870 consists of an active cathode material”, [0101], fig. 8), 
and the cathode plate is adjacent to the anode plate (“Cell stack 300 may comprise a plurality of anodes 700 and a plurality of cathodes 760 stacked in an alternating manner”, [0092], figs. 7A, 7B, and 8; since the anodes and cathodes alternate, each of the cathode plates is adjacent to at least one of the anode plates),
wherein the second active material comprises a recessed portion, the recessed portion being recessed relative to the tab portion of the first anode current collector (as shown in fig. 8, each cathode plate, and therefore the second active material coated thereon, has a recessed portion, specifically the edge of the cathode on the side of the stack from which the anode tabs project, such that the cathode edge is recessed from the battery stack side relative to the tab portions of the anode current collectors).  
Regarding claim 13, Beauvais teaches the assembly of claim 12, wherein the recessed portion of the second active material 870 is recessed relative to an edge of the tab portion 730 of the first anode current collector 700 (as shown in fig. 8, the cathode plates, and therefore the second active material coated thereon, have a recessed portion, specifically the edge of the cathode on the side of the stack 
Regarding claim 14, Beauvais teaches the assembly of claim 12, wherein the tab portion comprises an exposed portion of the anode current collector (as shown in fig. 8, the tab portion 730 of the anode current collector 820 is uncovered by the anode foil/active material 810, i.e. the tab is the part of the current collector exposed relative to the active material).
Regarding claim 15, Beauvais teaches the assembly of claim 14, wherein the exposed portion of the first anode current collector is a base of the tab portion of the anode current collector (as shown in fig. 8, the base of the tab portion of the anode current collector, the section of the tab portion bordering on the non-tab portion of the anode current collector, is an exposed portion as discussed above for claim 14).  
Regarding claim 16, Beauvais teaches the assembly of claim 12, wherein the anode plate comprises a first anode plate, the anode current collector comprises a first anode current collector, and the tab portion comprises a first tab portion, the assembly further comprising a second anode plate comprising a second anode current collector and the first active material on the second anode current collector, the second anode current collector having a second tab portion (as shown in fig. 8, Beauvais teaches a plurality of anodes such that any one anode may be selected as a first anode plate comprising a first anode current collector having a first tab portion, and any other anode may be selected as a second anode plate comprising a second anode current collector coated with the first active material (the same active material as on the first anode plate) and having a second tab portion),

and wherein the recessed portion of the second active material is recessed relative to the second tab portion of the second anode current collector (as shown in fig. 8, each cathode plate, and therefore the second active material coated thereon, has a recessed portion, specifically the edge of the cathode on the side of the stack from which the anode tabs project, such that the cathode edge is recessed from the battery stack side relative to the tab portions of the anode current collectors, including the second tab portion of the second anode current collector).  
Regarding claim 17, Beauvais teaches the assembly of claim 16, wherein the recessed portion of the second active material of the cathode plate comprises a recessed perimeter (as discussed above in claims 12 and 16, the recessed portion of the cathode is the edge, i.e. a perimeter, of the cathode on the side of the stack from which the anode tabs project), 
and the recessed perimeter is equidistant from a first exposed portion (tab portion uncoated, i.e. exposed, by active material) of the first anode current collector and a second exposed portion (tab portion uncoated, i.e. exposed, by active material) of the second anode current collector (as shown in fig. 8, the distances from the recessed perimeter of a cathode to the base of the tab of the anode directly above the cathode and from the same recessed perimeter to the base of the tab of the anode directly below the cathode is the same, in other words equidistant).  
Regarding claim 18, Beauvais teaches the assembly of claim 12, further comprising an implantable medical device comprising an outer housing (battery case 110) and processing circuitry (a capacitor, [0004]; a capacitor is a circuit element, i.e. a species of circuitry, that receives and modifies by collecting and discharging, i.e. processes, energy from the battery), wherein the anode plate, and the cathode plate are within the outer housing (“FIG. 3A is an exploded view showing a lid 210 removed 
wherein the processing circuitry (the capacitor) is configured to control delivery of electrical therapy (defibrillation) from the implantable medical device (ICD/Implantable Cardioverter Defibrillator) to a patient using the power generated using the anode plate and the cathode plate (which are components of the battery assembly as discussed above for claim 12), (“To deliver this life-saving therapy, the ICD battery charges a capacitor to a desired energy level in as short a time as possible, and the capacitor is subsequently discharged through the heart”, [0004]).

Regarding claim 19, Beauvais teaches a battery assembly (battery 100 containing cell stack 300, [0082], figs. 3B, 7A, 7B, and 8) comprising: 
an anode plate (anode 700) comprising an anode current collector (anode current collector 820) including an anode tab portion (anode current collector tab 730) and a first active material (anode foils 810) on the anode current collector 820, (“Each anode 700 further comprises a pair of anode foils 810 pressed together against the opposite sides of an anode current collector 820 having an anode current collector tab 730 as shown in FIG. 8. … Anode foils 810 typically comprise, for example lithium metal”, [0094], which is a species of an anode active material); 
and a cathode plate (cathode 760) comprising a cathode current collector (cathode current collector 880) including a cathode tab portion (cathode current collector tab 790) and second active material (cathode foils 870) on the cathode current collector, (“Each cathode 760 further comprises a pair of cathode foils 870 pressed together against the opposite sides of a cathode current collector 880 having a cathode current collector tab 790”, [0095], “Each of cathode foils 870 consists of an active cathode material”, [0101], fig. 8), 
wherein at least one of:

or the second active material is recessed relative to the anode tab portion (as shown in fig. 8, each cathode plate, and therefore the second active material coated thereon, has an edge recessed from the battery stack side relative to the tab portions of the anode current collectors).
Regarding claim 20, Beauvais teaches the battery assembly of claim 19, wherein the first active material is recessed relative to an exposed portion of the cathode tab portion (as shown in fig. 8, each anode plate, and therefore the first active material coated thereon, has an edge recessed from the battery stack side relative to the tab portions of the cathode current collectors; the entirety of each cathode tab is uncovered, i.e. exposed, by the second active material and thus the whole of each cathode tab may be considered an exposed portion thereof), 
and the second active material is recessed relative to the anode tab portion (as shown in fig. 8, each cathode plate, and therefore the second active material coated thereon, has an edge recessed from the battery stack side relative to the tab portions of the anode current collectors).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2014/0050958 A1).
Regarding claim 9, Kwon teaches the assembly of claim 7 as discussed above, wherein a first nearest perimeter of the first active material (the edge of the first anode including the first active material coating thereon) is a first distance from the first exposed portion of the first cathode current collector (specifically the outermost (left) edge of the first exposed portion), a second nearest perimeter of the second active material (the edge of the second anode including the second active material coating thereon) is a second distance from the second exposed portion of the second cathode current collector (specifically the outermost (left) edge of the second exposed portion), and the first distance and the second distance are substantially the same (the distances are indicated by the double-pointed arrows in modified fig. 19 of Kwon and appear substantially the same).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proportion of the first distance and the second distance by making the first difference greater than the second difference, since a change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). Specifically, the change in the proportion of the first distance to the second distance would change the shape of the battery stack with an expected and corresponding change in the overall curve of the stepped portion of the battery stack. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2014/0050958 A1) as applied to claim 1 above, and further in view of Viavattine (US 7035078 B1).
Regarding claim 11, Kwon teaches the assembly of claim 1, which is an electrode assembly having a first anode plate, a second anode plate and a cathode plate, as discussed above. Kwon teaches the use of the electrode assembly in a wide variety of devices (“The battery cell may be used individually, or two or more such battery cells may be included in a battery pack. According to embodiments of the invention, such a battery cell and/or a battery pack may be used in various devices such as cellular phones, portable computers, smartphones, smartpads, net books, light electronic vehicles (LEVs), electric vehicles, hybrid electric vehicles, plug-in hybrid electric vehicles, and general power storage devices”, [0116]).
However, Kwon does not teach that the assembly further comprises an implantable medical device comprising an outer housing and processing circuitry, wherein the first anode plate, the second anode plate, and the cathode plate are within the outer housing, wherein the processing circuitry is 
Viavattine teaches an implantable medical device (IMD 10) comprising an outer housing (case 50) and processing circuitry (an electronics module 52), and an electrode assembly (a battery or electrochemical cell 54), (figs. 1 and 2, col. 6, lines 30-35), wherein the electrode assembly 54 is within the outer housing 50 (“Fig. 2 is an exploded perspective view of various components, including an electrochemical cell, disposed within the housing of one embodiment of an IMD”, col. 3, lines 61-63) wherein the processing circuitry 52 is configured to control delivery of electrical therapy (“stimulation processes”) from the implantable medical device to a patient (“Thus, the electronics module 52 is configured to perform one or more sensing and/or stimulation processes”, col. 6, lines 37-39) using the power generated using the electrode assembly 54 (“Electrochemical cell 54 … powers the electronics module 52”, col. 6, lines 40-42).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode assembly in the implantable medical device of Viavattine by substituting the electrode assembly including the first anode plate, the second anode plate and the cathode plate of Kwon. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The electrode assembly of Kwon predictably provides power for the processing circuitry, just as the original electrode assembly of Viavattine provides power for the processing circuitry.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang et al. (US 2015/0086842 A1), Viavattine (US 2007/0202401 A1) and Cohen et al. (US . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728